Citation Nr: 0802571	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-40 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a July 2007 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that a VA examination is necessary before the 
Board may proceed to adjudicate the claim. 

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

Service connection for multiple sclerosis may be established 
if the disease manifested itself to a compensable degree 
within 7 years of discharge from active service. 38 C.F.R. 
§ 3.307. Private medical records from Bruce Peters MD show 
that the veteran was diagnosed with multiple sclerosis in 
1999. At the July 2007 Travel Board hearing, the veteran 
alleges that Dr. Peters told him that the first symptoms of 
his current multiple sclerosis appeared in 1979 when medical 
records show that the veteran was treated for sudden numbness 
in his left arm. Dr. Peters' notes show that his first 
symptoms could go back to 1983. Additionally, there is a note 
from Patricia Fodor, MD stating that the veteran had an 
episode of paralysis and numbness sometime in 1984. 

At the July 2007 Travel Board hearing and in his November 
2004 substantive appeal, the veteran reports that he 
experience symptoms associated with multiple sclerosis 
beginning in 1979 with an incident of sudden numbness in his 
left arm. He reports that ever since then he would 
occasionally experience numbness and paralysis. The veteran 
is competent to report symptoms he experiences. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza v. 
Brown, 7 Vet.App. 498, 504 (1995));. "Competent lay evidence" 
means "any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

The veteran has provided evidence of current disabilities and 
testimony of persistent symptoms since his discharge from 
service and as such, a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination to determine whether he 
incurred multiple sclerosis in or as a 
result of active military duty; or whether 
multiple sclerosis manifest within 7 years 
of discharge from active military service, 
i.e., before March 18, 1984. 

In making this determination, the examiner 
is 
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. If 
the examiner is not able to give an 
opinion without resorting to speculation, 
he or she should so state. Copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



